Title: To George Washington from Jonathan Titcomb, 19 June 1789
From: Titcomb, Jonathan
To: Washington, George



May it please your Excellency
Newburyport [Mass.] June 19th 1789

I beg permission to trouble your Excellency on the Subject of the Naval Office for this district which I now hold & have held for several years past, & to request your Excellencys goodness to establish me as Naval Officer for this district under the national Government. I am encouraged to make this application from the services I have performd for my Country from the commencement of hostilities untill the close of the War. In the year 1775 I commanded a Regiment & was appointed to procure supplies for the Army while at Cambridge was appointed Brigr General in 1777 & detach’d for the Army at different times 3745 Men from my Brigade, & had the command of the

Sea Coast for the County during the War for which services I have never received any compensation. In the year 1778 I commanded a Brigade in Rhode Island under General Sulivan I was afterwards Elected Major General, it would be troublesome to your Excellency should I relate all the different services I have perform’d during our struggle for Liberty, it will suffice to say that almost the whole of my time was spent from the commencement of the War untill the end of it in the service of my Country, although I feel myself happy in reflecting that so much of my time was spent in contending for the rights of my Country yet my Fortune has suffer’d greatly & being now advanced in life I humbly hope that your Excellency will enable me to pass the remainder of it comfortably by establishing me in the Office I now request, the Honble Mr Gerry Mr Dalton Mr Strong Mr Goodhue Mr King & Genl Knox & others in Congress can confirm what I have said respecting my services, I have the utmost reliance on your Excellencys known goodness that my request will be granted, As your Election to the first Office in the Nation & your acceptance of the same gave me the most heartfelt Joy so I shall never cease to pray God to preserve your precious Life and long to continue you a glorious instrument in his hands for good to our dear Country. I am Sir with the most profound respect and ardent affection your Excellencys most obedient Serv⟨t⟩

Jona: Titcomb

